UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2013 Item 1. Report to Stockholders. SEMI-ANNUAL REPORT For the Six Months Ended September 30, 2013 Table of Contents Shareholder Letter 1 Sector Allocation 9 Expense Examples 11 Schedules of Investments 15 Statements of Assets and Liabilities 26 Statements of Operations 30 Statements of Changes in Net Assets 32 Financial Highlights 39 Notes to Financial Statements 46 Additional Information 63 Hodges Mutual Funds September, 2013 Dear Shareholder: U.S. stocks experienced solid returns over the past six months ended September 30, 2013, despite continued concerns over the eventual end to quantitative easing, budget gridlock in Washington, turbulence in the Middle East, and global economic growth.We are pleased to report that all five of the Hodges Mutual Fund strategies experienced positive returns during the first six months of their fiscal year. Returns (Class R) as of 9/30/2013: Since 6-months 1 Year* 3 Year* 5 Year* 10 Year* Inception* Hodges Fund (10/9/92) 20.66% 46.48% 18.06% 9.82% 9.91% 10.15% S&P 500® Index 8.31% 19.34% 16.27% 10.02% 7.57% 9.20% Hodges Small Cap Fund (12/18/07) 14.91% 34.71% 24.11% 18.57% N/A 12.04% Russell 2000® Index 13.61% 30.06% 18.29% 11.15% 7.82% Hodges Blue Chip 25 Fund (9/10/09) 12.37% 24.08% 14.80% N/A N/A 11.94% Russell 1000® Index 8.83% 20.91% 16.64% 15.32% Hodges Equity Income Fund (9/10/09) 1.20% 11.81% 12.45% N/A N/A 12.71% S&P 500® Index 8.31% 19.34% 16.27% 14.87% Hodges Pure Contrarian Fund (9/10/09) 16.11% 33.51% 13.33% N/A N/A 13.91% S&P 500® Index 8.31% 19.34% 16.27% 14.87% 30 Day SEC Yield for the Hodges Equity Income: 2.28% 30 Day unsubsidized SEC Yield for the Hodges Equity Income: 2.08% *Average Annualized Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the funds may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 866-811-0224, or visiting www.hodgesfund.com. The funds impose a 1.00% redemption fee on shares held for thirty days or less. Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. 1 Hodges Mutual Funds Equity Pure Hodges Small Cap Blue Chip Income Contrarian Fund Fund 25 Fund Fund Fund Gross Expense Ratio 1.43% 1.39% 2.47% 1.68% 2.54% Net Expense Ratio N/A 1.41%**^ 1.30%** 1.30%** 1.40%** ** The Advisor has contractually agreed to reduce its fees and/or pay Fund expenses indefinitely, but at least through July 31, 2014.The stated ratios are from the prospectus dated July 29, 2013 which may include Acquired Fund Fees and Expenses. ^ The net expense ratio is adjusted for recoupments of fees previously waived in prior fiscal years. U.S. stocks remained in an uptrend over the past six months, which was a function of both improving corporate earnings and an expansion of the P/E (price-to-earnings) multiples that investors were willing to pay for stocks.Although the average retail investor may remain skeptical regarding the market’s upward trend over the past nine months, higher P/E multiples for stocks have reflected an economy that is gradually gaining momentum, improvement in corporate profit margins, and positive flows into U.S. equities for the first time in five years.The current 12-month forward P/E multiple for the S&P 500® Index is just over 15X, according to data published by FactSet.While this P/E multiple is higher than the average of 13X for the past five years and 14X for the past ten years, there is never a normal or “right” P/E multiple for all market conditions.P/E multiples depend on inflation, productivity, interest rates, and most importantly expected growth.Comparing the forward earnings yield (inverse of P/E multiple) on the S&P 500® Index of 6.7% to the 10-year treasury yield of 2.6%, we see equity valuations as reasonable.While the risk premium for stocks has narrowed from historically wide levels over the past several months, the potential reward for holding stocks still appears to outweigh the underlying downside risk.However, we do not expect the next six months to be without its challenges.Market jitters over the eventual curtailing of “quantitative easing or QE” and Federal budget uncertainty may result in market volatility in the coming months, which we would view as an opportunity to buy stocks.Looking ahead, we still see the potential for continued improvement in many important facets of the U.S. economy such as housing, automotive, domestic energy growth, select pockets of consumer spending and domestic manufacturing.It is our view that domestic equity markets remain attractive compared to the risk-adjusted returns on most other asset classes such as real estate, commodities, or bonds. As for the equity strategies that we manage at Hodges Capital Management, little time is wasted trying to guess what politicians may or may not do over the short run.Instead, we would emphasize to investors that, in our view, this is the 2 Hodges Mutual Funds time to focus on well run businesses that control their own destiny, and are not dependent on the Federal Reserve or artificial stimulus but instead rely on ingenuity and well calculated business decisions.In an environment where the macro picture seems overwhelming at times, it is important to remember that the long-term performance of stock prices is determined by the future earnings and cash flow of each underlying business.Stock prices over the long run are not a function of news headlines or short-term economic conditions.Ultimately, earnings power and prevailing interest rates are more important to future stock prices than political drama in Washington or monthly economic survey data. Our fundamental research efforts have led us to a few important observations.First, domestic corporations are generally lean and have been generating respectable levels of profitability.This is largely the result of U.S. companies being proactive in managing their individual businesses within the context of a tepid economic environment.Such actions have included expense controls, productivity enhancements, and plant consolidations.As a result, many businesses have found ways to generate more earnings with less top-line growth.In addition, corporate balance sheets are generally in good shape, and many cash-rich corporations are better positioned to invest in capital projects, acquisitions, and share repurchases. At the same time, we see fewer analysts and investors undertaking the rigorous in-depth research that can uncover opportunities in individual stocks.Such conditions provide an ideal environment for active portfolio managers to capitalize on unrecognized growth opportunities and mispriced stocks. While our investment thesis on an individual stock may change as the facts change, current market conditions are providing no shortage of stocks with good potential relative to their underlying risk. Hodges Fund (HDPMX) - The Hodges Fund’s six month return for the period ended September 30, 2013 was 20.66% compared to 8.31% for the S&P 500® Index.We are pleased to report that the multi-cap strategy that is deployed in the Hodges Fund has redeemed its relative performance this year and the Fund is now ranked in the top 2% (6 out of 380), top 20% (68 out of 347), top 85% (259 out of 305) of its Lipper mid-cap growth peer group based on its one, three, and five-year total return, respectively. Looking ahead, we believe the core holdings in the Fund remain well-positioned which can help to further drive relative performance in the remainder of this year. The Hodges Fund remains concentrated among investments where we have the highest conviction. The number of stocks held in the Fund at the end of 3 Hodges Mutual Funds September remained unchanged at 38 positions.Our long-time position in Texas Pacific Land Trust (TPL) continues to be the Fund’s largest position, followed by Delta Air Lines, Inc. (DAL), Cliffs Natural Resources, Inc. (CLF), The Boeing Co. (BA), Facebook, Inc. (FB), Matador Resources Co. (MTDR), Freeport-McMoran Copper & Gold, Inc. (FCX), Boston Scientific Corp. (BSX), Luby’s, Inc. (LUB), and Michael Kors Holdings Ltd. (KORS). During the past six months, we continued to take profits in a few stocks, sold some underperformers, and increased the size of several positions that offer attractive upside potential relative to their downside risk. For example, the Hodges Fund harvested profits in Kansas City Southern (KS), Union Pacific Corp. (UNP), Starbucks Corp. (SBUX), and Rocky Mountain Chocolate Factory, Inc. (RMCF).In addition, we cut our losses in Crocs, Inc. (CROX) and Linn Co., LLC (LNCO).The Fund remains extremely tax efficient due in part to tax losses that have been carried forward to offset recent gains.During the first half of the Fund’s fiscal year, we increased our positions in Michael Kors Holdings Ltd. (KORS) and Matador Resources Co. (MTDR).We also entered into new positions in Jazz Pharmaceuticals PLC (JAZZ) and Jones Energy, Inc. (JONE). Hodges Small Cap Fund (HDPSX) - During the past six months, the Hodges Small Cap Fund experienced a gain of 14.91% versus a gain of 13.61% for the Russell 2000® Index.The Hodges Small Cap Fund remains well diversified across industrials, transportation, financial services, technology, and consumer-related names that contributed to the Fund’s solid performance in the first half of the fiscal year.The Fund has recently taken profits in several stocks that appeared fairly valued relative to their underlying fundamentals, and has established several new positions in stocks that we view as having an attractive risk/reward profile.The top holdings in our Small Cap Fund at September 30th included Trinity Industries, Inc. (TRN), Matador Resources Co. (MTDR), U.S. Airways Group, Inc. (LCC), Pacira Pharmaceuticals, Inc. (PCRX), Cracker Barrel Old Country Store, Inc. (CBRL), Boulder Brands, Inc. (BDBD), Spirit Airlines, Inc. (SAVE), Shoe Carnival, Inc. (SCVL), KapStone Paper & Packaging Corp. (KS), and Pandora Media, Inc. (P). While the nature of small cap investing can provide opportunities for active portfolio management in just about any type of market, we see the current environment as a “golden age” for active portfolio management.This is due in part to the prolific growth in ETF’s over the past several years, which has created opportunities for active portfolio management.As passive investing in 4 Hodges Mutual Funds ETF’s can exaggerate the normal inefficacies by increasing the short-term correlations among small and mid-size stocks, bottom-up research can become more rewarding for those conducting the time-intensive effort to study the fundamentals of individual companies.Moreover, we expect small-cap investing to require a greater degree of individual stock selection and are now focusing on a broader number of sectors within the small-cap universe that in many cases may be underfollowed by larger institutional investors.In addition, we have found a number of secular growth opportunities among smaller companies.In some cases, these opportunities reflect the greater ease for smaller companies to grow in a less than robust global economic environment. Hodges Blue Chip 25 Fund (HDPBX) - The Hodges Blue Chip 25 Fund experienced a return of 12.37% over the past six months compared to a 8.83% return for the Russell 1000® Index.While relative performance for a concentrated portfolio to any benchmark is less significant over a short period of time, we believe the Fund’s concentrated portfolio of large-cap companies is currently well-positioned to potentially capitalize on improving business conditions across many higher quality stocks. The top holdings in the Blue Chip 25 Fund at the end of September included The Boeing Co. (BA), Halliburton Co. (HAL), General Electric Co. (GE), Texas Pacific Land Trust (TPL), Estee Lauder Cos., Inc. (EL), Toyota Motor Corp. (TM), EOG Resources, Inc. (EOG), The Hershey Co. (HSY), Wal-Mart Stores, Inc. (WMT), and The Home Depot, Inc. (HD).While the number of holdings in the Fund may range between 20-30 stocks, the Fund held a total of 20 stocks and was well-represented across a broad number of industry sectors. Hodges Equity Income Fund (HDPEX) - The Hodges Equity Income Fund experienced a gain of 1.20% over the past six months compared to a gain of 8.31% for the S&P 500® Index.Underperformance relative to the S&P 500® Index reflected weakness among many high dividend paying stocks such as Real Estate Investment Trusts (REITs) in light of a rise in interest rate expectations.The Fund’s yield, net of expenses, at quarter end of September was 2.65% compared to a 2.60% dividend yield on the S&P 500® Index. The Hodges Equity Income Fund’s objective is both long-term capital appreciation and income through investments in dividend-paying stocks. With improved corporate profits supporting the ability of companies to pay out dividends, we are finding plenty of attractive dividend-paying stocks that offer 5 Hodges Mutual Funds upside potential in addition to dividend income. Top holdings in the Fund include Cracker Barrel Old Country Store, Inc. (CBRL), The Boeing Co. (BA), Taiwan Semiconductor Manufacturing Co. Ltd. (TSM), Procter & Gamble Co. (PG), Merck & Co., Inc. (MRK), Verizon Communications, Inc. (VZ), Johnson & Johnson (JNJ), General Electric Co. (GE), The Coca Cola Co. (KO), and Lockheed Martin Corp. (LMT).The Equity Income portfolio had minimal turnover in the recent quarter and remained well diversified in companies that we believe can generate above average income and total returns. Hodges Pure Contrarian Fund (HDPCX) - The Hodges Pure Contrarian Fund experienced a gain of 16.11% over the past six months compared to a gain of 8.31% for the S&P 500® Index. The Pure Contrarian Fund’s objective is to generate long-term capital appreciation by investing in out-of-favor or unloved stocks.Although timing a recovery in out-of-favor stocks can be tricky over short periods of time, we expect this strategy has the ability to be very rewarding over a long investment horizon.We also expect this strategy to be less correlated with the broader market due to the general nature of contrarian investing. The Pure Contrarian strategy requires careful stock selection and we are finding plenty of intriguing opportunities for this Fund.During the six month period ended September 30, 2013, the Fund continued to find out-of-favor investment opportunities in basic material names such United States Steel Corp. (X) and Freeport-McMoran Copper & Gold, Inc. (FCX).The Fund is also focusing on a few turnaround situations that are under the radar of mainstream investors like Aegean Marine Petroleum Network, Inc. (ANW). The top holdings in the Fund at the end of September included Sirius XM Radio, Inc. (SIRI), A. H. Belo Corp. (AHC), Chesapeake Energy Corp. (CHK), DryShips, Inc. (DRYS), HyperDynamics Corp. (HDY), Cliffs Natural Resources, Inc. (CLF), Jos. A Bank Clothiers, Inc.(JOSB), Aegean Marine Petroleum Network, Inc. (ANW), Freeport-McMoran Copper & Gold, Inc. (FCX), and Taiwan Semiconductor Manufacturing Co. Ltd. (TSM). In conclusion, we remain encouraged by the fundamental investment opportunities surrounding the Hodges Mutual Funds.By offering distinct mutual fund strategies that cover all major segments of the domestic equity market, we have the opportunity to serve the diversification needs of most financial advisors and individual investors.Our entire investment team of portfolio managers, analysts, and senior trader are working diligently by studying companies, meeting with management teams, observing trends, and 6 Hodges Mutual Funds attempting to navigate through the daily noise surrounding today’s financial markets.Feel free to contact us directly if we can address any specific questions. Sincerely, Don Hodges Craig Hodges Co-Portfolio Manager Co-Portfolio Manager Eric Marshall Gary Bradshaw Co-Portfolio Manager Co-Portfolio Manager Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. These risks are greater for investments in emerging markets. Options and future contracts have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. These risks may be greater than risks associated with more traditional investments. Short sales of securities involve the risk that losses may exceed the original amount invested. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in small- and medium-capitalization companies involve additional risks such as limited liquidity and greater volatility. Non-diversified funds may concentrate their assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may also be invested in companies that demonstrate special situations or turnarounds, meaning that have experienced significant business challenges but are believed to have favorable prospects for recovery. Opinions expressed are those of the author and are subject to change, are not intended to be a forecast of future events, a guarantee of future results, no investment advice. Active investing has higher management fees because of the manager’s increased level of involvement while passive investing has lower management and operating fees. Investing in both actively and passively managed mutual funds involves risk and principal loss is possible. Both actively and passively managed mutual funds generally have daily liquidity. There are no guarantees regarding the performance of actively and passively managed mutual funds. Actively managed mutual funds may have higher portfolio turnover than passively managed funds. Excessive turnover can limit returns and can incur capital gains. 7 Hodges Mutual Funds Diversification does not assure a profit nor protect against loss in a declining market. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments in this report. Lipper Analytical Services, Inc. is an independent mutual fund research and rating service.Each Lipper average represents a universe of funds with similar invest objectives.The highest percentile rank is 1 and the lowest is 100.Rankings for the periods shown are based on fund total returns with dividends and distributions reinvested and do not reflect sales charges.Past performance does not guarantee future results. The S&P 500® Index is a broad based unmanaged index of 500 stocks that is widely recognized as representative of the equity market in general.The Russell 1000® Index is a subset of the Russell 3000® Index and consists of the 1,000 largest companies comprising over 90% of the total market capitalization of all listed stocks.The Russell 2000® Index consists of the smallest 2,000 companies in a group of 3,000 U.S. companies in the Russell 3000® Index, as ranked by market capitalization. The Russell 3000® Index is a stock index consisting of the 3000 largest publically listed companies, representing about 98% of the total capitalization of the entire U.S. stock market.You cannot invest directly in an index. Dividend Yield – A financial ratio that shows how much a company pays out in dividends each year relative to its share price. 30 Day SEC Yield – A standardized calculation of the most recent 30-day period that reflects the dividends and interest earned during the period. Correlation – A measure of how two securities move in relation to each other. Price-Earnings Ratio - P/E Ratio – A valuation ratio of a company’s current share price compared to its per-share earnings. Forward P/E – A valuation ratio of a company’s projected share price compared to its projected per-share earnings. Forward Earnings Yield – A financial ratio that shows projected per-share earnings over the projected market price per share. Hodges Capital Management is the Advisor to the Hodges Funds. Hodges Funds are distributed by Quasar Distributors LLC. 8 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2013 (Unaudited) (as a percentage of net assets) Hodges Fund *Cash equivalents and other assets less liabilities. Hodges Small Cap Fund *Cash equivalents and other assets less liabilities. 9 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2013 (Unaudited) (Continued) (as a percentage of net assets) Hodges Blue Chip 25 Fund *Cash equivalents and other assets less liabilities. Hodges Equity Income Fund *Cash equivalents and other assets less liabilities. 10 Hodges Mutual Funds SECTOR ALLOCATION At September 30, 2013 (Unaudited) (Continued) (as a percentage of net assets) Hodges Pure Contrarian Fund *Cash equivalents and other assets less liabilities. EXPENSE EXAMPLES For the Six Months Ended September 30, 2013 (Unaudited) As a shareholder of the Hodges Fund, Hodges Small Cap Fund, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund (each a “Fund” and collectively the “Funds”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees, distribution fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/13 – 9/30/13). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that redemption be made by wire transfer, currently a $15 fee is charged by the Funds’ transfer agent.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 11 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2013 (Unaudited) (Continued) 30 calendar days after you purchase them for the Hodges Fund Retail Class, Hodges Small Cap Fund Retail Class, Hodges Blue Chip 25 Fund, Hodges Equity Income Fund and Hodges Pure Contrarian Fund.You will be charged a redemption fee equal to 1% of the net amount of the redemption if you redeem shares within 60 calendar days after you purchase them for the Institutional Classes of the Hodges Fund and Hodges Small Cap Fund. An Individual Retirement Account (“IRA”) will be charged an annual maintenance fee. To the extent the Funds invest in shares of other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory fees, fund accounting fees, custody fees and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 12 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2013 (Unaudited) (Continued) Hodges Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/13 Value 9/30/13 4/1/13 – 9/30/131 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 1 Expenses are equal to the Hodges Fund’s expense ratio for the most recent six month period of 1.35% for the Retail Class shares, and 1.07% for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Small Cap Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/13 Value 9/30/13 4/1/13 – 9/30/132 Retail Class Actual Retail Class Hypothetical (5% annual return before expenses) Institutional Class Actual Institutional Class Hypothetical (5% annual return before expenses) 2 Expenses are equal to the Hodges Small Cap Fund’s expense ratio for the most recent six month period of 1.35% (fee recoupments in effect) for the Retail Class shares, and 1.05% (fee recoupments in effect) for the Institutional Class shares, multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 13 Hodges Mutual Funds EXPENSE EXAMPLES For the Six Months Ended September 30, 2013 (Unaudited) (Continued) Hodges Blue Chip 25 Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/13 Value 9/30/13 4/1/13 – 9/30/133 Actual Hypothetical (5% annual return before expenses) 3 Expenses are equal to the Hodges Blue Chip 25 Fund’s expense ratio for the most recent six month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Equity Income Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/13 Value 9/30/13 4/1/13 – 9/30/134 Actual Hypothetical (5% annual return before expenses) 4 Expenses are equal to the Hodges Equity Income Fund’s expense ratio for the most recent six month period of 1.30% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). Hodges Pure Contrarian Fund Beginning Ending Expenses Paid Account Account During the Period Value 4/1/13 Value 9/30/13 4/1/13 –9/30/135 Actual Hypothetical (5% annual return before expenses) 5 Expenses are equal to the Hodges Pure Contrarian Fund’s expense ratio for the most recent six month period of 1.40% (fee and expense waivers in effect) multiplied by the average account value over the period multiplied by 183/365 (to reflect the one-half year period). 14 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 79.6% Air Transportation: 8.1% Delta Air Lines, Inc. $ United Continental Holdings, Inc.* Apparel Manufacturing: 0.8% Costa, Inc.*1 Basic Materials Manufacturing: 4.9% Eagle Materials, Inc. Encore Wire Corp. United States Steel Corp. Broadcasting: 1.8% Sirius XM Radio, Inc. Building Materials: 1.1% The Dixie Group, Inc.* Computer & Electronic Products: 4.5% EMC Corp. Micron Technology, Inc.* Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Depository Credit Intermediation: 1.8% Legg Mason, Inc. Food Services: 5.6% Luby’s, Inc.*1,2 Rocky Mountain Chocolate Factory, Inc. Starbucks Corp. General Manufacturing: 0.4% The Female Health Co. Internet Services: 3.7% Facebook, Inc.* Medical Equipment Manufacturing: 3.4% Boston Scientific Corp.* Mining, Oil & Gas Extraction: 18.6% Atwood Oceanics, Inc.* Chesapeake Energy Corp. Cliffs Natural Resources, Inc. Ensco PLC Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. Hyperdynamics Corp.* Jones Energy, Inc.* Matador Resources Co.* Motor Vehicle Manufacturing: 5.8% Ford Motor Co. Polaris Industries, Inc. Toyota Motor Corp. - ADR Pharmaceuticals: 2.5% Jazz Pharmaceuticals PLC* The accompanying notes are an integral part of these financial statements. 15 Hodges Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS: 79.6% (Continued) Publishing Industries: 5.4% A.H. Belo Corp. - Class A1 $ The New York Times Co.* Retail Trade: 3.4% Michael Kors Holdings Ltd.* Transportation Equipment: 7.8% The Boeing Co. DryShips, Inc.* Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $190,053,924) PARTNERSHIPS & TRUSTS: 8.0% Land Ownership & Leasing: 8.0% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,734,848) SHORT-TERM INVESTMENTS: 11.5% Money Market Funds: 11.5% Fidelity Money Market Portfolio - Select Class, 0.01%3 Invesco Short-Term Portfolio - Institutional Class, 0.02%3 TOTAL SHORT-TERM INVESTMENTS (Cost $31,603,447) TOTAL INVESTMENTS IN SECURITIES: 99.1% (Cost $229,392,219) Other Assets in Excess of Liabilities: 0.9% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid. As of September 30, 2013, the total market value of the investments considered illiquid was $7,419,927 or 2.7% of total net assets. 3 Seven-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 16 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 89.9% Advertising & Public Relations: 1.2% Millennial Media, Inc.* $ National CineMedia, Inc. Air Transportation: 5.9% Bristow Group, Inc. Controladora Vuela Cia De Aviacion SAB de CV - ADR* Spirit Airlines, Inc.* U.S. Airways Group, Inc.* Apparel Manufacturing: 2.4% Costa, Inc.*1 G-III Apparel Group Ltd.* Automotive Retail: 3.7% America’s Car-Mart, Inc.* Group 1 Automotive, Inc. Lithia Motors, Inc. Basic Materials Manufacturing: 8.7% Commercial Metals Co. Eagle Materials, Inc. Encore Wire Corp. Forestar Group, Inc.* KapStone Paper & Packaging Corp. U.S. Silica Holdings, Inc. United States Steel Corp. Broadcasting: 1.5% Nexstar Broadcasting Group, Inc. - Class A Sinclair Broadcast Group, Inc. - Class A Computer & Electronic Products: 3.1% Diodes, Inc.* FARO Technologies, Inc.* Kulicke & Soffa Industries, Inc.* LifeLock, Inc.* Construction: 1.2% Primoris Services Corp. Depository Credit Intermediation: 4.4% Hilltop Holdings, Inc.* Texas Capital BancShares, Inc.* ViewPoint Financial Group, Inc. Wisdomtree Investments, Inc.* Electrical Equipment Manufacturing: 1.8% Greatbatch, Inc.* Littelfuse, Inc. The accompanying notes are an integral part of these financial statements. 17 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS: 89.9% (Continued) Employment Services: 1.6% On Assignment, Inc.* $ Team Health Holdings, Inc.* Food & Beverage Manufacturing: 3.3% John Bean Technologies Corp. Pilgrim’s Pride Corp.* WhiteWave Foods Co.* Food & Beverage Products: 2.7% Boulder Brands, Inc.* Darling International, Inc.* Food Services: 7.0% AFC Enterprises, Inc.* Brinker International, Inc. Cracker Barrel Old Country Store, Inc. Del Friscos Restaurant Group, Inc.* Luby’s, Inc.*1,2 Freight Transportation: 1.7% Saia, Inc.* Furniture Manufacturing: 1.2% Steelcase, Inc. General Manufacturing: 1.9% Curtiss-Wright Corp. Zep, Inc. Health Care Services Pharmacy: 0.4% BioScrip, Inc.* Hotels, Restaurants & Leisure: 1.3% Vail Resorts, Inc. Household Goods: 2.6% Helen of Troy Ltd.* Spectrum Brands Holdings, Inc. Internet Services: 1.4% Points International Ltd.* Machinery: 1.8% Alamo Group, Inc. Manitowoc, Inc. Media: 1.8% Pandora Media, Inc.* Mining, Oil & Gas Extraction: 11.5% Athlon Energy, Inc.* Atwood Oceanics, Inc.* Bonanza Creek Energy, Inc.* Comstock Resources, Inc. EPL Oil & Gas, Inc.* Hercules Offshore, Inc.* LinnCo., LLC Matador Resources Co.* Oasis Petroleum, Inc.* Nondepository Credit Intermediation: 1.7% Nationstar Mortgage Holdings, Inc.* The accompanying notes are an integral part of these financial statements. 18 Hodges Small Cap Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) (Continued) Shares Value COMMON STOCKS: 89.9% (Continued) Petroleum Products: 1.7% Aegean Marine Petroleum Network, Inc. $ Pharmaceuticals: 2.0% Pacira Pharmaceuticals, Inc.* Retail Trade: 4.8% CST Brands, Inc. Jos. A. Bank Clothiers, Inc.* Shoe Carnival, Inc. Susser Holdings Corp.* Transportation Equipment: 2.5% Trinity Industries, Inc. Transportation & Warehousing: 3.1% Baltic Trading Ltd. Diana Shipping, Inc.* Kirby Corp.* TOTAL COMMON STOCKS (Cost $506,838,946) PARTNERSHIPS & TRUSTS: 6.0% Land Ownership & Leasing: 1.6% Texas Pacific Land Trust1 Real Estate Investment Trusts: 4.4% FelCor Lodging Trust, Inc.* The GEO Group, Inc. Medical Properties Trust, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $34,457,672) SHORT-TERM INVESTMENTS: 2.9% Money Market Fund: 2.9% Fidelity Money Market Portfolio - Select Class, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $20,933,071) TOTAL INVESTMENTS IN SECURITIES: 98.8% (Cost $562,229,689) Other Assets in Excess of Liabilities: 1.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid. As of September 30, 2013, the total market value of the investments considered illiquid were $2,991,619 or 0.4% of total net assets. 3 Seven-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 19 Hodges Blue Chip 25 Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 82.0% Basic Materials Manufacturing: 3.7% United States Steel Corp. $ Conglomerates: 5.7% General Electric Co. Depository Credit Intermediation: 2.8% Texas Capital BancShares, Inc.* Food & Beverage Products: 4.4% The Hershey Co. Household Products: 4.6% Estee Lauder Cos, Inc. Media: 4.3% DIRECTV* Mining, Oil & Gas Extraction: 15.7% Continental Resources, Inc.* Halliburton Co. National Oilwell Varco, Inc. Transocean Ltd. Motor Vehicle Manufacturing: 8.5% Polaris Industries, Inc. Toyota Motor Corp. - ADR Petroleum Products: 2.2% Chevron Corp. Pharmaceuticals: 4.1% Johnson & Johnson Retail Trade: 8.8% The Home Depot, Inc. Wal-Mart Stores, Inc. Transportation Equipment: 17.2% The Boeing Co. Cummins, Inc. Lockheed Martin Corp. TOTAL COMMON STOCKS (Cost $5,764,046) PARTNERSHIPS & TRUSTS: 5.1% Land Ownership & Leasing: 5.1% Texas Pacific Land Trust1 TOTAL PARTNERSHIPS & TRUSTS (Cost $169,793) SHORT-TERM INVESTMENTS: 8.2% Money Market Funds: 8.2% Fidelity Money Market Portfolio - Select Class, 0.01%2 Invesco Short-Term Portfolio - Institutional Class, 0.02%2 TOTAL SHORT-TERM INVESTMENTS (Cost $684,910) TOTAL INVESTMENTS IN SECURITIES: 95.3% (Cost $6,618,749) Other Assets in Excess of Liabilities: 4.7% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 Seven-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 20 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 87.8% Advertising & Public Relations: 2.5% National CineMedia, Inc. $ Computer & Electronic Products: 7.5% International Business Machines Corp. Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Conglomerates: 3.7% General Electric Co. Consumer, Non-Durable: 4.0% Procter & Gamble Co. Food & Beverage Products: 7.1% The Coca-Cola Co. Kraft Foods Group, Inc. PepsiCo, Inc. Food Services: 7.3% Cracker Barrel Old Country Store, Inc. Darden Restaurants, Inc. Mining, Oil & Gas Extraction: 7.3% Diamond Offshore Drilling, Inc. Freeport-McMoRan Copper & Gold, Inc. Targa Resources Corp. Motor Vehicle Manufacturing: 2.7% Ford Motor Co. Petroleum Products: 7.5% Chevron Corp. Exxon Mobil Corp. HollyFrontier Corp. Pharmaceuticals: 12.1% AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Retail Trade: 4.8% The Home Depot, Inc. Wal-Mart Stores, Inc. Software Publishers: 2.6% Microsoft Corp. Telecommunications: 6.4% AT&T, Inc. Verizon Communications, Inc. Transportation Equipment: 8.4% The Boeing Co. Lockheed Martin Corp. Utilities: 3.9% CenterPoint Energy, Inc. Duke Energy Corp. TOTAL COMMON STOCKS (Cost $13,160,937) The accompanying notes are an integral part of these financial statements. 21 Hodges Equity Income Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) (Continued) Shares Value PARTNERSHIPS & TRUSTS: 11.4% Real Estate Investment Trusts: 11.4% Corrections Corporation of America $ The GEO Group, Inc. Medical Properties Trust, Inc. Mesabi Trust Ryman Hospitality Properties, Inc. TOTAL PARTNERSHIPS & TRUSTS (Cost $2,284,200) SHORT-TERM INVESTMENTS: 0.9% Money Market Fund: 0.9% Fidelity Money Market Portfolio - Select Class, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $176,883) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $15,622,020) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depositary Receipt 1 Seven-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 22 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 96.3% Advertising & Public Relations: 3.6% National CineMedia, Inc. $ Basic Materials Manufacturing: 1.5% United States Steel Corp. Broadcasting: 8.6% Sirius XM Radio, Inc. Computer & Electronic Products: 6.9% Intrusion, Inc.*1,2 Taiwan Semiconductor Manufacturing Co. Ltd. - ADR Food & Beverage Manufacturing: 4.1% Pilgrim’s Pride Corp.* Tyson Foods, Inc. Food Services: 4.4% Luby’s, Inc.*1 U-Swirl, Inc.* Medical Equipment Manufacturing: 4.0% Boston Scientific Corp.* Mining, Oil & Gas Extraction: 24.1% Chesapeake Energy Corp. Cliffs Natural Resources, Inc. Freeport-McMoRan Copper & Gold, Inc. Hyperdynamics Corp.* Transocean Ltd. Petroleum Products: 8.0% Aegean Marine Petroleum Network, Inc. Anadarko Petroleum Corp. Encana Corp. Publishing Industries: 7.8% A.H. Belo Corp. - Class A1 Retail Trade: 10.4% Joe’s Jeans, Inc.* Jos. A. Bank Clothiers, Inc.* Zale Corp.* Telecommunications: 3.7% Crown Media Holdings, Inc. - Class A* Transportation & Warehousing: 9.2% AMR Corp.* DryShips, Inc.* TOTAL COMMON STOCKS (Cost $9,083,051) PARTNERSHIPS & TRUSTS: 3.0% Real Estate Investment Trust: 3.0% FelCor Lodging Trust, Inc.* TOTAL PARTNERSHIPS & TRUSTS (Cost $307,390) The accompanying notes are an integral part of these financial statements. 23 Hodges Pure Contrarian Fund SCHEDULE OF INVESTMENTS at September 30, 2013 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS: 0.1% Money Market Fund: 0.1% Fidelity Money Market Portfolio - Select Class, 0.01%3 $ TOTAL SHORT-TERM INVESTMENTS (Cost $10,750) TOTAL INVESTMENTS IN SECURITIES: 99.4% (Cost $9,401,191) Other Assets in Excess of Liabilities: 0.6% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR - American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. 2 A portion of this security is considered illiquid. As of September 30, 2013, the total market value of the investments considered illiquid was $160,682 or 1.6% of total net assets. 3 Seven-day yield as of September 30, 2013. The accompanying notes are an integral part of these financial statements. 24 (This Page Intentionally Left Blank.) 25 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 (Unaudited) Hodges Hodges Small Fund Cap Fund ASSETS Investments in unaffiliated securities, at value (Cost $208,195,571 and $545,404,062, respectively) (Note 2) $ $ Investments in securities of affiliated issuers, at value (Cost $21,196,648 and $16,825,627, respectively) (Note 6) Total investments, at value (Cost $229,392,219 and $562,229,689, respectively) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees, net Administrative fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 26 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 (Unaudited) (Continued) Hodges Hodges Small Fund Cap Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain (loss) on investments and options ) Net unrealized appreciation on investments and options Net assets $ $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Retail Shares: Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ Net Asset Value (unlimited shares authorized) Institutional Shares: Net assets $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. 27 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund ASSETS Investments in unaffiliated securities, at value (Cost $6,448,956, $15,622,020 and $8,464,369, respectively) (Note 2) $ $ $ Investments in securities of affiliated issuers, at value (Cost $169,793, $0 and $936,822, respectively) (Note 6) — Total investments, at value (Cost $6,618,749, $15,622,020 and $9,401,191, respectively) Receivables: Investment securities sold — — Fund shares sold Dividends and interest 2 Due from advisor, net — — Prepaid expenses Total assets LIABILITIES Payables: Distribution to shareholders — — Fund shares redeemed — — Investment advisory fees, net — Administrative fees Custody fees Distribution fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 28 Hodges Mutual Funds STATEMENTS OF ASSETS AND LIABILITIES at September 30, 2013 (Unaudited) (Continued) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Accumulated net investment income (loss) ) Accumulated net realized gain on investments and options Net unrealized appreciation on investments and options Net assets $ $ $ COMPUTATION OF NET ASSET VALUE Net Asset Value (unlimited shares authorized) Net assets $ $ $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 29 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2013 (Unaudited) Hodges Hodges Small Fund Cap Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $27,310 and $0 foreign withholding tax, respectively) $ $ Dividends from affiliated investments (Note 6) — Interest Total investment income EXPENSES (Note 3) Investment advisory fees Distribution fees - Retail Shares Transfer agent fees - Retail Shares Transfer agent fees - Institutional Shares Administration fees Registration fees Fund accounting fees Reports to shareholders Audit fees Miscellaneous expenses Custody fees Chief Compliance Officer fees Trustee fees Legal fees Insurance expense Total expenses Prior year fees recouped by Advisor — Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND OPTIONS Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments (Note 6) Change in net unrealized appreciation on investments and options Net realized and unrealized gain Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 30 Hodges Mutual Funds STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2013 (Unaudited) Hodges Blue Hodges Equity Hodges Pure Chip 25 Fund Income Fund Contrarian Fund INVESTMENT INCOME Income Dividends from unaffiliated investments (net of $271, $5,011 and $1,726 foreign withholding tax, respectively) $ $ $ Dividends from affiliated investments (Note 6) — — Interest 45 39 Total investment income EXPENSES (Note 3) Investment advisory fees Audit fees Transfer agent fees Distribution fees Registration fees Chief Compliance Officer fees Custody fees Trustee fees Miscellaneous expenses Administration fees Legal fees Fund accounting fees Reports to shareholders Insurance expense Interest expense — — Total expenses Less: fees waived ) ) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on unaffiliated investments Change in net unrealized appreciation (depreciation) on investments ) Net realized and unrealized gain (loss) ) Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 31 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments Net realized loss on written options — ) Change in net unrealized appreciation on investment and options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Shares — — Institutional Shares — From net realized gain: Retail Shares — — Institutional Shares — Total distributions to shareholders — — CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Shares(1) ) Net increase (decrease) in net assets derived from net change in outstanding shares - Institutional Shares(1) ) Total increase (decrease) in net assets from capital share transactions ) Total increase (decrease) in net assets ) NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (Accumulated) net investment income (loss) $ ) $ The accompanying notes are an integral part of these financial statements. 32 Hodges Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Retail Shares Shares sold $ $ Shares redeemed(2) Net increase (decrease) $ ) $ ) (2) Net of redemption fees of $69,240 and $457, respectively. Institutional Shares Shares sold $ — $ — Shares redeemed — — ) ) Net increase (decrease) $ ) $ ) The accompanying notes are an integral part of these financial statements. 33 Hodges Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ ) $ Net realized gain on unaffiliated investments and options Net realized gain on affiliated investments Net realized loss on written options — ) Change in net unrealized appreciation on investment and options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Shares — ) Institutional Shares — ) — ) From net realized gain: Retail Shares — ) Institutional Shares — ) — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Shares(1) Net increase in net assets derived from net change in outstanding shares - Institutional Shares(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 34 Hodges Small Cap Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Retail Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase $ $ (2)Net of redemption fees of $12,044 and $16,358, respectively. Institutional Shares Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $787 and $541, respectively. The accompanying notes are an integral part of these financial statements. 35 Hodges Blue Chip 25 Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on unaffiliated investments Change in net unrealized appreciation on investment Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(1) ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed (Accumulated) net investment income (loss) $ $ ) (1)Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase (decrease) $ ) $ ) (2)Net of redemption fees of $12 and $22, respectively. The accompanying notes are an integral part of these financial statements. 36 Hodges Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on unaffiliated investments Change in net unrealized appreciation (depreciation) on investment ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(1) ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ — (1)Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed(2) Net increase (decrease) $ ) $ ) (2)Net of redemption fees of $882 and $234, respectively. The accompanying notes are an integral part of these financial statements. 37 Hodges Pure Contrarian Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income (loss) $ $ ) Net realized gain on unaffiliated investments Net realized gain on affiliated investments — Change in net unrealized appreciation (depreciation) on investment ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) From net realized gain — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares(1) ) Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Accumulated net investment loss $ ) $ ) (1)Summary of capital share transactions is as follows: Six Months Ended September 30, 2013 Year Ended (Unaudited) March 31, 2013 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase (decrease) $ ) $ ) (2)Net of redemption fees of $36 and $135, respectively. The accompanying notes are an integral part of these financial statements. 38 Hodges Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each period/year Six Months Ended September 30, Year Ended March 31, (Unaudited) Retail Shares Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income (loss) )* * )* )* )* ) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net realized gain — ) Paid-in capital from redemption fees (Note 2) ** ** ** Net asset value, end of period/year $ Total return %^ % )% % % )% SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 55 %^ 60
